In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-029 CR

____________________


ELIZABETH ANN PERRY, a/k/a ELIZABETH ANN HARDIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-040426-R




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Elizabeth Ann Perry, who is also known as
Elizabeth Ann Hardin, from a sentence pronounced December 20, 2004.  The notice of
appeal was filed with the trial court on January 21, 2005, more than thirty days from the
date of sentencing.  We notified the parties that the appeal did not appear to have been
timely filed.  The response filed by the appellant does not contend that notice of appeal was
filed within the time permitted for perfecting appeal.  The Court finds the notice of appeal
was not timely filed.  Tex. R. App. P. 26.2.  No extension of time was timely requested
pursuant to Tex. R. App. P. 26.3.  It does not appear that appellant obtained an out-of-time
appeal.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly,
the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered April 27, 2005 
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.